Exhibit 10.2
PRIDE INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED
PARTICIPATION AGREEMENT
                    THIS AMENDED PARTICIPATION AGREEMENT (this “Amended
Participation Agreement”), entered into effective as of December 31, 2008, by
and between Pride International, Inc. (the “Company”), and Ron Toufeeq (the
“Executive”);
WITNESSETH:
                    WHEREAS, the Company has established the Pride
International, Inc. Supplemental Executive Retirement Plan, as amended and
restated effective January 1, 2009 (the “Plan”), to generally assist the Company
and its Affiliates in retaining, attracting and providing a retirement benefit
to certain selected salaried officers and other key management employees; and
                    WHEREAS, the Company and the Executive have entered into an
amended and restated employment agreement, effective as of December 31, 2008
(the “Employment Agreement”); and
                    WHEREAS, the Committee has selected the Executive for
participation in the Plan effective as of February 20, 2008 (the “Effective
Date”); and
                    WHEREAS, the Company and the Executive previously entered
into a participation agreement under the Plan and desire to enter into this
Amended Participation Agreement and to supersede any prior agreements or
understandings in their entirety; and
                    NOW, THEREFORE, in consideration of the premises and other
good and valuable consideration, the Company and the Executive agree to the form
of this Amended Participation Agreement as follows:
                    1. Reference to Plan. This Amended Participation Agreement
is being entered into in accordance with and subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee and are still in
effect on the date hereof; provided, however, that to the extent the explicit
terms of this Amended Participation Agreement vary from the terms, conditions
and provisions of the Plan, this Amended Participation Agreement shall control.
The Executive acknowledges he has received a copy of, and is familiar with the
terms of, the Plan which are hereby incorporated herein by reference.
                    2. Definitions. Terms not otherwise defined herein shall
have the same meaning as ascribed thereto in the Plan.
(a) “Average Monthly Salary” means the Executive’s average monthly base salary
over the 60 full calendar months immediately preceding the Determination

 



--------------------------------------------------------------------------------



 



Date or, if less, the number of full calendar months in the Executive’s period
of Service.
(b) “Determination Date” means the Executive’s last day of active employment;
provided, however, that in the event of a Change in Control Termination, the
Determination Date shall be the date immediately preceding the date of the
Change in Control if the Final Annual Salary would be greater as of that date.
(c) “Final Annual Salary” means, as of a Determination Date, the sum of (1) the
Executive’s Average Monthly Salary times 12 and (2) the Executive’s Target Bonus
Percentage for the year in which the Determination Date occurs multiplied by the
amount in (1) above.
(d) “Target Bonus Percentage” means the percentage of the Executive’s base
annual salary that would be payable as the Executive’s target award under the
Company’s annual bonus plan in effect on the Executive’s Determination Date (if
the Company has not specified a target award for such year, the most recent
target award will be considered continued in effect).
                   3. Benefit Percentage. As of the Effective Date and subject
to the forfeiture and vesting requirements of the Plan as supplemented by this
Amended Participation Agreement, the Executive is a Participant in the Plan and
is entitled to a SERP Benefit equal to 50% of Final Annual Salary, as described
in Section 4 of the Plan, subject to the terms of this Amended Participation
Agreement and the applicable reduction factor as set forth in Section 4.8 of the
Plan for payments provided before Executive’s Normal Retirement Date.
                   4. Vesting. Except as otherwise provided in this Amended
Participation Agreement, any SERP Benefit shall be payable on all of the same
terms and conditions, including timing, set forth in the Plan.
(a) Normal or Early Retirement Date. The Executive’s contingent right to receive
the SERP Benefit shall fully vest upon the Executive’s Normal Retirement Date
or, if earlier, upon the Executive’s attainment of his Early Retirement Date.
(b) Termination Under the Employment Agreement. In the event of the Executive’s
“Termination” (as defined in the Employment Agreement) for any reason other than
Disability prior to the Executive’s Early or Normal Retirement Date, the
benefits payable under the Plan shall be vested in a percentage of the SERP
Benefit equal to the fraction, not to exceed 1.0, obtained by dividing (a) by
(b), where (a) equals the full calendar months of the Executive’s Service from
and after the Effective Date and where (b) equals the full calendar months from
and after the Effective Date until the first that would have occurred of the
Executive’s Early Retirement Date (determined as if the Executive had remained
in Service until attainment of his Early Retirement Date) or Normal Retirement
Date.

-2-



--------------------------------------------------------------------------------



 



(c) Death or Disability. The Executive’s SERP Benefit shall immediately vest in
full in the event of the Executive’s termination by reason of death or
Disability.
(d) Change in Control. If the Executive has a Change in Control Termination, the
Executive’s SERP Benefit shall immediately vest in full.
(e) Cause and Other Terminations. The Executive shall forfeit all rights to any
benefits under the Plan, whether or not vested, upon a termination of employment
due to Cause or due to any reason not described in items (a) through (d) of this
paragraph 4.
                   5. Effect of Termination on SERP Benefit. Except as otherwise
provided in this Amended Participation Agreement, any SERP Benefit shall be
payable on all of the same terms and conditions, including timing, set forth in
the Plan. If the Executive is terminated without a vested interest in his or her
SERP Benefit as determined pursuant to paragraph 4 of this Amended Participation
Agreement, the SERP Benefit shall be forfeited and the Executive shall have no
rights to any payments hereunder. Notwithstanding any provisions herein to the
contrary, in no event shall the SERP Benefit be paid sooner than the date
permitted under Section 409A of the Code or Section 8.11 of the Plan related to
compliance with Section 409A of the Code.
(a) Normal Retirement Date. If the Executive terminates employment on or after
his Normal Retirement Date with a vested SERP Benefit, the SERP Benefit will be
paid as provided in Section 4.1 of the Plan.
(b) Early Retirement Date. If the Executive terminates employment on or after
his Early Retirement Date but before his Normal Retirement Date with a vested
SERP Benefit, the SERP Benefit will be paid as provided in Section 4.2(a) of the
Plan.
(c) Termination Under the Employment Agreement. In the event of the Executive’s
“Termination” (as defined in the Employment Agreement) for any reason other than
Disability prior to his Early Retirement Date, the vested portion of the
Executive’s SERP Benefit shall be payable in the applicable form specified in
Section 4.9(a) of the Plan, and shall be paid in accordance with Section 4.9(b)
of the Plan.
(d) Involuntary Termination. Section 4.2(b) of the Plan shall not apply to the
Executive and is hereby superseded in its entirety.
(e) Death. If the Executive terminates employment by reason of death, the SERP
Benefit shall be paid as provided in Section 4.5 of the Plan.
(f) Disability. If the Executive terminates employment by reason of Disability,
the SERP Benefit shall be paid as provided in Section 4.6 of the Plan.

-3-



--------------------------------------------------------------------------------



 



(g) Change in Control. If the Executive has a Change in Control Termination, the
SERP Benefit shall be paid as provided in Section 4.4 of the Plan.
(h) Cause and Other Terminations. The Executive shall forfeit all rights to any
benefits under the Plan, whether or not vested, upon a termination of employment
due to Cause or due to any reason not described in items (a) through (g) of this
paragraph 5.
                    6. Minimum Normal Retirement Benefit. For purposes of
Section 4.9(a) of the Plan, the Executive’s Minimum Normal Retirement Benefit is
$2,271,643.
                    7. Retiree Medical Benefits. As of the date the Executive
terminates employment with any vested right to a SERP Benefit pursuant to the
terms of the Plan and this Amended Participation Agreement, whether or not the
SERP Benefit commences on termination, the Executive shall be deemed to have
satisfied the eligibility requirements to be a qualifying retiree for retiree
medical and dental benefits. For this purpose, and regardless whether at such
time the Company makes retiree medical and dental coverage available to
employees generally, retiree medical and dental coverage shall be provided until
the later of the Executive’s death or the death of Executive’s surviving spouse
(if any), shall extend to the Executive, his spouse (if any), and his eligible
dependent s who were covered under the Company’s group health plan as of the
date of termination of employment (“Eligible Dependents”), and shall be at least
as favorable as the group medical and dental coverage offered by the Company to
employees of the Company who serve in an executive capacity; provided, however,
that coverage shall (i) be suspended during any period the Executive is eligible
for and covered by other group medical coverage provided by another employer,
(ii) at such time as the Executive or the Executive’s spouse, as applicable,
becomes eligible for and covered by Medicare, be converted to Medicare
Supplement coverage (providing coverage for deductibles and coinsurance in
excess of coverage under Medicare Part A and B or any successor to such parts),
and (iii) terminate with respect to Eligible Dependents, other than the
Executive’s spouse, at such time as the Eligible Dependents are no longer
eligible for coverage under the terms of the group medical plan maintained for
active executives of the Company. The Executive, or if applicable, the
Executive’s surviving spouse, shall be responsible for the payment of the
applicable premiums for the cost of all coverage described in this paragraph at
a rate not to exceed the cost to active employees of the Company who serve in an
executive capacity of the most comprehensive group medical and dental coverage
offered by the Company. Any benefits to the Executive’s spouse or surviving
spouse pursuant to this paragraph are available solely to the spouse to whom the
Executive was married on the date of termination. If the Executive is eligible
for retiree medical and dental benefit coverage pursuant to this paragraph 7,
such benefit coverage shall commence on the Executive’s Normal Retirement Date
or, if the Executive has terminated after his Early Retirement Date, the Early
Retirement Date; provided, however, if the Executive is receiving health
insurance coverage on such date pursuant to the Employment Agreement, the
retiree medical and dental benefit coverage shall commence upon the expiration
of continued health insurance coverage as provided under the Employment
Agreement.
                    Notwithstanding the foregoing, the Executive shall pay the
full cost of the benefits as determined under the then current practices of the
Company on a monthly basis provided that the Company shall reimburse the
Executive the excess of costs, if any, above the

-4-



--------------------------------------------------------------------------------



 



then active employee cost for such benefits. Any reimbursements by the Company
to the Executive required under this paragraph shall be made on a regular,
periodic basis within thirty (30) days after such reimbursable amounts are
incurred by the Executive. Any reimbursements provided during one taxable year
of the Executive shall not affect the expenses eligible for reimbursement in any
other taxable year of the Executive (with the exception of applicable lifetime
maximums applicable to medical expenses or medical benefits described in Section
105(b) of the Code) and the right to reimbursement under this paragraph shall
not be subject to liquidation or exchange for another benefit or payment.
                    8. Tax Provisions. The Executive agrees that the payor of
the Plan benefit may take whatever steps the payor, in its sole discretion,
deems appropriate or necessary to satisfy state and federal income tax, social
security, Medicare, other tax withholding obligations arising out of the
benefits payable under this Amended Participation Agreement. The Executive
acknowledges that all payments and benefits hereunder are subject to delayed
payment pursuant to Section 8.11 of the Plan in compliance with Section 409A of
the Code.
                    9. Status of Amended Participation Agreement. The benefits
payable under this Amended Participation Agreement shall be independent of, and
in addition to, any other agreement relating to the Executive’s employment that
may exist from time to time between the parties hereto, or any other
compensation payable by the Employer to the Executive, whether salary, bonus or
otherwise. This Amended Participation Agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof, except as expressly stated, restrict the right of the Employer
to discharge the Executive or restrict the right of the Executive to terminate
the Executive’s employment.
                    10. Entire Agreement. Except as otherwise provided in this
paragraph 10, this Amended Participation Agreement and the Plan constitute the
entire understanding between the parties hereto with respect to the subject
matter hereof, and all promises, representations, understandings, arrangements
and prior agreements are superseded in their entirety by this Amended
Participation Agreement and the Plan. This Amended Participation Agreement may
be amended, modified or terminated, in whole or in part, at any time by a
written instrument executed by both parties hereto. Notwithstanding anything to
the contrary in the Plan, this Amended Participation Agreement may set forth
specific terms or provisions modifying the terms of the Plan with respect to the
Executive, and the terms of this Amended Participation Agreement shall be
controlling. Except as explicitly provided in this paragraph 10, this Amended
Participation Agreement is not intended to constitute a waiver by the Executive
of any rights or benefits that he may have under the Employment Agreement and if
any provision of the Employment Agreement is more favorable to the Executive
than the provisions of the Plan or this Amended Participation Agreement, such
more favorable provision of the Employment Agreement shall control.
                    11. Severability. If, for any reason, any provision of this
Amended Participation Agreement is held invalid, in whole or in part, such
invalidity shall not affect any other provision of this Amended Participation
Agreement not so held invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If this Amended
Participation Agreement or any portion thereof conflicts with any law or

-5-



--------------------------------------------------------------------------------



 



regulation governing the activities of the Employer, this Amended Participation
Agreement or appropriate portion thereof shall be deemed invalid and of no force
or effect.
                    12. Governing Law. This Amended Participation Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas.
                    IN WITNESS WHEREOF, the parties have executed this Amended
Participation Agreement (in multiple copies) as of the date set forth below.

         
 
  PRIDE INTERNATIONAL, INC.
 
       
 
  By   /s/ Louis A. Raspino
 
       
ATTEST:
      Louis A. Raspino
 
      President and Chief Executive Officer
 
       
/s/ W. Gregory Looser
  Date:   12/31/08
 
W. Gregory Looser
       
Senior Vice President — Legal, Information
       
Strategy and General Counsel
       
 
      /s/ Ron Toufeeq
 
       
 
      EXECUTIVE
 
       
 
      Date: 12/31/08

-6-